Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed February 16, 2021.  

Allowable Subject Matter
Claims 1, 3-8, 11-12, 14-16, 18-25 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kamal Arvind on 05/05/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS

14.	(Currently Amended)	The method of claim 11, further comprising: receiving a second classification at a later time based on a change in the content being sent in the data stream; and modifying again the encoder setting to change again the signal characteristic of the data stream.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Wei (US 2007/0192481 A1) discloses a module configured to examine the first packet that is transmitted from client to server, and determine whether the first packet has a prescribed packet size. If the payload size matches the prescribed packet size, then module determines that the session is a candidate of skype type.	Chandrasekhar (US 2019/0394527 A1) disclose the flow service classifier can extract a feature of how many different flows are detected within [T-T1, T+T1]. This feature is useful to detect a video streaming against other service flows.
The prior art is silent regarding determining a packet size of packets received over the sampling duration, and determining a packet count per packet size received over the sampling duration, and based on the packet size and the packet count per packet size, classifying the type of content in the data stream.
Therefore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of " wherein analyzing the data stream to determine the signal characteristic comprises analyzing the data stream at a collection interval and over a sampling duration, and wherein analyzing the data stream at the collection interval and over the sampling duration further comprises: determining a packet size of packets received over the sampling duration, and determining a packet count per packet size received over the sampling duration; generating, at the online collaboration server based on the packet size and the packet count per packet size, a classification of a type of content in the data stream, wherein generating the classification of the type of content in the data stream comprises generating the classification of the type of content in the data stream based on the packet size and the packet count per packet size as one of -2-S/N: 16/414,554 the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.C.T/Examiner, Art Unit 2446    

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446